ACCEPTED
                                                                                           01-15-00132-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     7/10/2015 12:17:16 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                               No. 01-15-00132-CR

RICHARD CHARLES OWINGS, JR.                    §   IN THE COURT OF  APPEALS
                                                                 FILED IN
                                                             1st COURT OF APPEALS
                                               §                 HOUSTON, TEXAS
VS.                                            §   FOR THE FIRST   DISTRICT
                                                             7/10/2015 12:17:16 PM
                                               §             CHRISTOPHER A. PRINE
THE STATE OF TEXAS                             §   OF TEXAS           Clerk


      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Richard Charles Owings, Jr., Appellant, by and though his

undersigned attorney of record, and files this Motion to Extend Time to File

Appellant’s brief herein, and as sufficient cause therefore shows the following

facts within the personal knowledge of Appellant’s attorney:

                                         I.

      Appellant was indicted for the offense of Aggravated Sexual Assault of a

Child. Appellant pled not guilty. The trial jury found Appellant guilty and

sentenced him to 30 years in prison. Appellant filed timely notice of appeal.

                                         II.

      On June 10, 2015, Appellant’s attorney received notice from this Honorable

Court of Appeals that Appellant’s motion to extend time to file Appellant’s brief

had been granted, and Appellant’s brief was due for filing on July 10, 2015.




                                         1
                                         III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 30 days until August 10, 2015 (allowing for a

weekend). This is Appellant’s third request for an extension in this matter.

                                         IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:



      Appellant’s attorney is a solo practitioner who had a full schedule of daily

court appearances on numerous pending felony cases since June 15, 2015. In

addition, during this same time period Appellant’s attorney was involved in pre-

trial preparations in five pending felony trial cases. Further, during this same time

period Appellant’s attorney was involved in reviewing records and researching

points of error in nine other pending direct appeals. And finally, during this same

time period Appellant’s attorney was out of town on a previously scheduled family

vacation for a period of two weeks.




                                          2
      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of July 10, 2015.



      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 30 days to August 10, 2015.

                                             Respectfully Submitted,

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)




                                         3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on July 10, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 542 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                                         4